COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00092-CV
Trial Court Cause
Number:                     07CV0920
Style:                      Augusta Barge Company
                            v Doug R. Gay
                  *
Date motion filed :         May 15, 2013
Type of motion:             Motion for extension of time to file reporter's record
Party filing motion:        Court reporter
Document to be filed:       Reporter's record

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                              March 3, 2013
         Number of previous extensions granted:          1
         Date Requested:                                 May 31, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 31, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                      Acting individually            Acting for the Court

Date: May 22, 2013